DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to amendments and arguments received on January 12, 2022. Claims 1-2, 5-6 and 9 have been amended. Claims 12-13 have been added. Claims 3-4 and 7-8 have been cancelled. Claims 1-2, 5-6 and 9-13 are now pending.  
Allowable Subject Matter
Claims 1-2, 5-6 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Lee et al. (US 20180043896 A1) herein “Lee”, Goto et al. (US 20170297547 A1) herein “Goto” and J. Paterson and M. Ramsay, "Electric vehicle braking by fuzzy logic control," Conference Record of the 1993 IEEE Industry Applications Conference Twenty-Eighth IAS Annual Meeting, 1993, pp. 2200-2204 vol.3, doi: 10.1109/IAS.1993.299173, herein “Paterson”.
Lee discloses or makes obvious a system and method of measuring an angle of a brake pedal of an electric vehicle, speed of an electric vehicle, and distance between an electric vehicle and an object in front of the electric vehicle, computing a brake force and regenerative brake force required using fuzzy logic, as detailed in the Office Action dated December 15, 2021. 
convert[ing] the brake force into a third fuzzy variable; convert[ing] the distance to the object into a fourth fuzzy variable; input[ting] the third fuzzy variable and the fourth fuzzy variable into a second fuzzy logic algorithm to compute a second fuzzy output therefrom by using a pre-inputted second fuzzy inference rule as shown in a following table:
    PNG
    media_image1.png
    380
    1124
    media_image1.png
    Greyscale

where ‘brake force’ represents a value of the brake force, ‘distance’ represents the distance to the object, ‘nb’ represents ‘negative big’, ‘ns’ represents ‘negative small’, ‘nm’ represents ‘negative medium’, ‘ze’ represents ‘zero’, ‘pb’ represents ‘positive big’, ‘pm’ represents ‘positive medium’, and ‘ps’ represents ‘positive small’. Therefore independent claims 1 and 9 are allowable over Lee.
Goto and Paterson teach various features of the claimed invention, as detailed in the Office Action dated December 15, 2021. However, Goto and Paterson do not teach or suggest the deficiencies of Lee, outlined above. Therefore independent claims 1 and 9 are allowable over Goto and Paterson.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 9 at the time of filing. Therefore claims 1 and 9 are found to contain allowable subject matter.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 26, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669